  Case 15-10164       Doc 64      Filed 03/11/19 Entered 03/11/19 11:12:02          Desc Main
                                    Document     Page 1 of 3

                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE                                               )       Chapter 7
                                                    )
Kendall, Gary A                                     )       CASE NO. 15-10164
Kendall, Kathleen C                                 )
                                  Debtor(s).        )       Hon. Pamela S. Hollis


                               CERTIFICATE OF SERVICE

           I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
of the Notice of Final Report to the debtor(s), the debtor(s) attorney, all parties in
interest, and all creditors (listed on the below service list) via electronic service on those
registered in the CM/ECF system and, for those not listed in the CM/ECF system, at the
addresses listed, by placing them in envelopes, properly addressed, with proper postage
prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn
Street, Chicago, Illinois at or before 5:00 p.m. on March 11, 2019.


Cindy M. Johnson                                    ___/s/ Cindy M. Johnson_____________
Chpater 7 Trustee
140 S. Dearborn St., Suite 1510
Chicago, IL 60603
312-345-1306
                                        SERVICE LIST

Electronic Mail Notice List

       Carleen L Cignetto cignettolaw@gmail.com, lcr67785@notify.bestcase.com
       Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.epiqsystems.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Andrew J Nelson anelson@atty-pierce.com, northerndistrict@atty-pierce.com
       Rachael A Stokas ND-Two@il.cslegal.com
       William T Surin aslaw@mchsi.com
       Toni Townsend toni.townsend@mccalla.com, northerndistrict@mccalla.com



Manual Notice List (and see attached service list)

        Alan D Lasko & Associates PC
        alasko@adlassoc.com

        Thomas K Mowery
        tmowery@heathindustrial.com

        Kim Wirtz
        kim@kimwirtz.com
                Case 15-10164           Doc 64 SERVICE
                                                 Filed 03/11/19
                                                        LIST    Entered 03/11/19 11:12:02       Desc Main
                                                   Document     Page 2 of 3
A T I Physical Therapy
                                              Brian M Hughes DDS                     Capital One
c/o NCO Financial Systems
                                              911 N Bloomington St                   PO Box 6492
PO Box 15372
                                              Streator, IL 61364-2076                Carol Stream, IL 60197-6492
Wilmington, DE 19850-5372

Capitol One Bank                              Cavalry Spv I, LLC                     Chase Bank
PO Box 71104                                  Assignee of Capital One, N.A.          PO Box 5153
Charlotte, NC 28272-1104                      Bass & Associates, P.C.                Wilmington, DE 19808-0153
                                              3936 E. Ft. Lowell Road, Suite #200
                                              Tucson, AZ 85712-1083

Citi Bank Sears                                City of Ottawa                        City of Ottawa
PO Box 183082                                  Water & Sewer Department              Water FIltration Plant
Columbus, OH 43218-3082                        828 E Norris Dr                       828 E Norris Dr
                                               Ottawa, IL 61350-1524                 Ottawa, IL 61350-1524
ComEd
PO Box 6111                                    Comenity -HSN                         Comenity Capital Bank
Carol Stream, IL 60197-6111                    PO Box 659707                         c/o America Coradius International LLC
                                               San Antoio, TX 78265-9707             2420 Sweet Home Rd, Suite 150
                                                                                     Amherst, NY 14228-2244
Commonwealth Edison Company                    County Mutual Insurance Company
3 Lincoln Center                               PO Box 2100                           Department of Treasury
Attn: Bankruptcy Department                                                          Internal Revenue Service
                                               Bloomington, IL 61702-2100
Oakbrook Terrace, IL 60181-4204                                                      Cincinnati, OH 4599

(p)INTERNAL REVENUE SERVICE                    Dr Maria Estilo                       Eligijus P Lelis MD & Associates
CENTRALIZED INSOLVENCY OPERATIONS              Pain Management LLC                   963 N 129th Infantry Dr, Suite 110
PO BOX 7346                                    1802 N Division St, Suite 704         Joliet, IL 60435-3103
PHILADELPHIA PA 19101-7346                     Morris, IL 60450-3126

First National Bank of Omaha                  First National Bank of Omaha           First National Bank of Ottawa
PO Box 3331                                   c/o Cory J. Rooney                     701 LaSalle St
Omaha, NE 68103-0331                          4885 S. 118th Street, Ste 100          Ottawa, IL 61350-5019
                                              Omaha, NE 68137-2241

Illinois Department of Employment Security     Illinois Department of Revenue        Illinois Department of Revenue
33 S State St, 10th Floor                      Bankruptcy Section                    PO Box 19006
Chicago, IL 60603-2808                         P.O. Box 64338                        Springfield, IL 62794-9006
                                               Chicago, Illinois 60664-0291


Illinois Valley Waste Services                 Instititue for Personal Development    John’s Service (a/k/a John’s
PO Box 407                                     1401 Lakewood Dr, Suite A              Service & Sales, Inc.
Princeton, IL 61356-0407                       Morris, IL 60450-3352                  119 W Walnut St
                                                                                       Oglesby, IL 61348-1215
 Johnson Mitchell & Schneider Inc              LaSalle County Treasurer
 c/o Kenneth R McEvoy                                                                 LaSalle County Treasurer
                                               c/o MS Investments                     c/o Real Tax Developers Ltd
 Attorney at Law                               PO Box 10432
 Central Life Building                                                                PO Box 3021
                                               Peoria, IL 61612-0432                  Peoria, IL 61612-3021
 628 Columbus St, Suite 107
 Ottawa, IL 61350-2906

 LaSalle County Treasurer                       MB Financial Bank                    MiraMed Revenue Group LLC
 707 E Etna Rd                                  6111 River Rd                        Dept 77304
 PO Box 1560                                    Rosemont, IL 60018-5111              PO Box 77000
 Ottawa, IL 61350-5560                                                               Detroit, MI 48277-0304
             Case 15-10164
Morris Hospital
                                       Doc 64    Filed 03/11/19            Entered 03/11/19 11:12:02      Desc Main
                                                                                             Morris Hospital
150 W HIgh St
                                                    Document
                                           Morris Hospital             Page 3 of 3            c/o Mira Med Revenue Group
                                           c/o Creditors Discount & Audit Co
Morris, IL 60450-1497                                                                         991 Oak Creek Dr
                                           415 Main St
                                           Streator, IL 61364-2927                            Lombard, IL 60148-6408


Morris Hospital                                                                               Northeast Nephrology Consultants Ltd
c/o MiraMed Revenue Group                  Nicor Gas                                          10660 W -143rd St, Suite B
Dept 77304                                 PO Box 5407                                        Orland Park, IL 60462-1989
PO Box 77000                               Carol Stream, IL 60197-5407
Detroit, MI 48277-0304
                                                                                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Northeast Nephrology Consultants Ltd       Pool Leigh & Kopko PC
                                                                                               PO BOX 41067
10660 West -143rd St, Suite B              Attorneys at Law
                                                                                               NORFOLK VA 23541-1067
Orland Park, IL 60462-1989                 628 Columbus St, Suite 208
                                           Ottawa, IL 61350-2917


Quantum3 Group LLC as agent for            Ransom Water System                                 Republic Services
Comenity Capital Bank                      PO Box 33                                           PO Box 9001154
PO Box 788                                 Ransom, IL 60470-0033                               Louisville, KY 40290-1154
Kirkland, WA 98083-0788

                                           Standard Bank & Trust Company
Republic Services                          c/o Frank J Cortina Jr                             The First National Bank of Ottawa
PO Box 900154                              Cortina Muelle & Frobish PC                        c/o Codilis and Associates, P.C.
Louisville, KY 40290-1154                  Attorneys at Law                                   15W030 North Frontage Road, Suite 100
                                           124 W Washington St                                Burr Ridge, IL 60527-6921
                                           Morris, IL 60450-2145


                                             Well Fargo Home Mortgage                          Wells Fargo Bank, N.A.
Thrush Sanitation Service Inc                                                                  c/o Wells Fargo Bank, N.A.
1000 Evans St                                PO Box 6423
                                                                                               Attn: Bankruptcy Dept./MAC# D3347-014
Ottawa, IL 61350-1378                        Carol Stream, IL 60197-6423
                                                                                               3476 Stateview Blvd
                                                                                               Fort Mill, SC 29715-7200
Wells Fargo Bank, N.A.
c/o Pierce & Associates                      jtv.mypreferredaccount
1 N. Dearborn, Suite 1300                    PO Box 105658
Chicago, IL 60602-4321                       Atlanta, GA 30348-5658
